


Exhibit 10.6

day of December, 2016 and is entered into by and between The Realty Associates
Fund X,L.P., a Delaware limited partnership ("Landlord"), and lteris, Inc., a
Delaware corporation ("Tenant"), with reference to the ollowing recitals. R §.c
! A.b.§: A On or about May 24, 2007,Crown Carnegie Associates, LLC ("Crown") and
Tenant entered into an Office Lease (the "Original Lease") for that certain
premises commonly known as Suites 100 and 200 (the "Original Premises"), 1700
East Carnegie, Santa Ana, California (the "Building"). The Original Premises was
comprised of approximately 52,116 rentable square feet of space. Crown
subsequently assigned all of its rights and obligations under the Original Lease
to RREF II Freeway Acquisitions, LLC ("RREF") and RREF assumed all of Crown's
rights and obligations under the Original Lease. On or about February 21, 2014,
RREF and Tenant entered into a First Amendment to Lease (the "First Amendment").
Pursuant to the First Amendment the size of the Original Premises was reduced by
11,059 rentable square feet, and Tenant now occupies 41,057 rentable square feet
in the Building (the "Existing Premises"). On or about September 29, 2014, RREF
and Tenant entered into a Second Amendment to Lease (the "Second Amendmenf ).
The Original Lease as modified by the First Amendment and the Second Amendment
is hereinafter referred to as the "Lease". B. Tenant now desires to lease from
Landlord Suite 225 in the Building which contains approximately 5,980 rentable
square feet and which is depicted onExhibit A attached hereto (the "Expansion
Space"). C. Landlord and Tenant wish to amend the Lease on the terms and
conditions set forth below. NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows: 1. Lease of Expansion Space. Subject to the terms and
conditions set forth below, Landlord hereby agrees to lease to Tenant and Tenant
hereby agrees to lease from Landlord the Expansion Space. The Expansion Space is
currently occupied by Bendix Commercial Vehicle Systems LLC (the "Existing
Tenant") and the Existing Tenant's lease is scheduled to expire on March 31,
2017. The date that Existing Tenant delivers possession of the Expansion Space
to Landlord is hereinafter referred to as the »Existing Tenant Delivery Date".
On the later to occur of one (1) business day after the Existing Tenant Delivery
Date and March 31, 2017, Landlord shall offer Tenant possession of the Expansion
Space (the "Landlord Delivery Date"). Tenant shall accept possession of the
Expansion Space from Landlord on the Landlord Delivery Date in its "as is"
condition. As of the Landlord Delivery Date, the total rentable area of the
Premises (the Existing Premises and the Expansion Space) shall be 47,037 square
feet. From and after the Landlord Delivery Date, all references in the Lease to
the "Premises" shall include the Expansion Space. For purposes of this Third
Amendment, the "Rent Commencement Date" shall mean the date that is ninety (90)
days after the Landlord Delivery Date. When the Landlord Delivery Date and Rent
Commencement Date are established by Landlord, Tenant shall, within five (5)
business days after Landlord's request, complete and execute the memorandum
attached hereto as Exhibit Band deliver It to Landlord. Tenant's failure to
execute the memorandum attached hereto as Exhibit B within said five (5)
business day period shall constitute Tenant's acknowledgment of the truth of the
facts contained in the memorandum delivered by Landlord to Tenant. 2. Term.
Tenant's lease of the Expansion Space shall commence on the Landlord Delivery
Date and shall end when the term of the Lease ends on March 31, 2022, subject to
extension of the term of the

GRAPHIC [g102302kgi001.jpg]

 



he Lease, Tenant shall pay additional Base Rent for its use of the Expansion
Space in the following mounts: 4. Abatement of Expansion Space Base Rent.
Landlord hereby agrees to waive the Base Rent ue for the Expansion Space for the
first, second and third full calendar months after the Rent Commencement Date.
The Base Rent applicable to the Existing Premises shall not be waived. No
amounts ue to Landlord under the Lease other than the Base Rent referred to
above shall be waived. 5. Tenant's Share. Tenant's Share (as defined in the
Original Lease) with respect to the Existing Premises shall continue to be
52.291% with respect to the Project and 32.009% with respect to the Development.
Tenant's Share with respect to the Expansion Space shall be 7.815% with respect
to the ProJect and 4.662% with respect to the Development. 6. Base Year. For
purposes of calculating Tenant's Share of Direct Expenses applicable to the
Existing Premises, the Base Year for the Existing Premises shall continue to be
the calendar year 2014. For purposes of calculating Tenant's Share of Direct
Expenses applicable to the Expansion Space, the Base Year for the Expansion
Space shall be the calendar year 2017. 7. Direct Expenses. Notwithstanding
anything to the contrary contained in the Lease, Tenant hall not be obligated to
pay Tenant's Share of Direct Expenses attributable to the Expansion Space during
he period commencing on the landlord Delivery Date and ending on the date that
is twelve (12) full calendar months after the Rent Commencement Date. 8.
Limitation on Operating Expense Increases. Section 6(b) of the First Amendment
shall not apply to or otherwise limit the payment by Tenant of Tenant's Share of
Direct Expenses attributable to the Expansion Space. 9. Parking. From and after
the Landlord Delivery Date, the number of unreserved parking spaces allotted to
Tenant is hereby increased from one hundred twenty-eight (128) parking spaces to
one hundred ifty-two (152) parking spaces. All other terms related to parking
spaces and the Parking Lot shall remain the same. Pursuant to Section 2 of the
Second Amendment, the Existing Tenant has the right to use six (6) parking
spaces in the Fenced Area (as defined in the Original Lease) (the "Existing
Tenant Fenced Area Spaces"). The Existing Tenant Fenced Area Spaces shall
constitute six (6) of the one hundred fifty-two (152) parking spaces referred to
above. 10.Tenant I mprovements. (a) Improvements. Within thirty (30) days after
the execution of this Third Amendment, Tenant shall submit to landlord for
approval a detailed space plan ("Space Plan") for the improvements to he
Expansion Space which shall include without limitation, the location of doors,
partitions, electrical and Period Base Rent Due Each Month Landlord Delivery_
Date - Rent Commencement Date: $0 Rent Commencement Date through 12th full
calendar month after Rent Commencement Date: $14,053.00 131h through 241h month
after Rent Commencement Date: $14,474.59 25th through 36th month after Rent
Commencement Date: $14,908.83 37th through 48th month after Rent Commencement
Date: $15,356.09 49th month after Rent Commencement Date through March 31, 2022:
$15,816.78

GRAPHIC [g102302kgi002.jpg]

 



give its written approval with respect thereto, or (ii) shall notify Tenant in
writing of its disapproval and state with specificity the grounds for such
disapproval and the revisions or modifications necessary in order for Landlord
to give its approval.Within five (5) business days following Tenant's receipt of
Landlord's disapproval, Tenant shall submit to Landlord for approval the
requested revisions or modifications.Within five 5) business days following
receipt by Landlord of such revisions or modifications, Landlord shall give its
written approvalwithrespect thereto or shall request other revisions or
modifications therein (but relating only o the extent Tenant has failed to
comply with Landlord'searlier requests). The preceding sentence shall be
mplemented repeatedly until Landlord gives its approval to Tenant's Space Plan.
The improvements to be made to the Expansion Space that are described in the
final Space Plan are hereinafter referred to as the Improvements". (b)
Construction Drawings. If the preparation of the Construction Drawings requires
the nput of engineers (the "Engineers"), as reasonably determined by Landlord,
Architect shall retain Engineers hat are reasonably acceptable to Landlord to
prepare all plans and engineering drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety, and sprinkler work in the
Expansion Space. The plans and specifications to be prepared by the Architect
and the Engineers hereunder shall reflect only he improvements described on the
Space Plan and shall be known collectively as the "Construction Drawings."
Tenant and Architect shall verify, in the field, the dimensions of the Expansion
Space and the conditions at the Expansion Space, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord shall have the right to approve the Construction
Drawings in Landlord's reasonable discretion, and the Construction Drawings
shall not materially deviate from the Space Plan. Landlord's review of the
Construction Drawings are for its sole benefit and Landlord shall have no
liabiity to Tenant or Tenant's contractors arising out of or based on Landlord's
review. Accordingly, notwithstandi ng that any ConstructionDrawings are reviewed
by Landlord or ts space planner, architect,engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant or
Tenant's Architect, Engineers or contractors by Landlord or Landlord's space
planner, architect, engineers and consultants, Landlord shall have no liability
whatsoever i n connection herewith and shall not be responsible for any
omissions or errors arising therefrom. (c) Permits and Changes. The Construction
Drawings approved by Landlord (the "Final Construction Drawings") shall be
submitted by Tenant to the appropriate governmental agencies in order to obtain
all applicable building permits. Prior to commencing construction of the
Improvements, Tenant shall provide Landlord with copies of the permits. Tenant
hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any building permits or a certificate of occupancy for
the Expansion Space and that obtaining the same shall be Tenant's sole
responsibility; provided, however,that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permits or certificate of
occupancy. No changes, modifications or alterations in the Final Construction
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. (d) Compliance with
Laws.Tenant shall be solely responsible for constructing the Improvements in
compliance with all laws. Tenant acknowledges and agrees that it may be
obligated to modify, alter or upgrade the Expansion Space and the systems
thereinin order to complete the construction of the Improvements,and Landlord
shall have no liability or responsibility for modifying,altering or upgrading
the Expansion Space or its existi ng systems. If,as a result of Improvements
constructed in accordance with this Third Amendment, Landlord is obligated to
comply with the Americans With Disabilities Act and such compliance requires
Landlord to make any improvements or alterations to any portion of the
Development in the common areas of the Development outside the Expansion Space
and Existing Premises (an "Exterior Alteration"), Landlord shall pay the cost of
making the Exterior Alteration at Landlord's sole cost and expense and the cost
of the Exterior Alteration shall not be paid from the Improvement Allowance.

GRAPHIC [g102302kgi003.jpg]

 



ight to designate which subcontractors may perform work on the Building's
systems, including, but not limited o, the Building's HVAC,electrical, plumbing,
roof and life, fire and safety systems. Tenant's indemnification obligations in
the Lease shall also apply with respect to any and all damages,cost, loss or
expense (including attorney's fees) related to any act or omission of Tenant or
its Contractors, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the
mprovements. The Contractors shall carry worker's compensation insurance
covering all of their respective employees, public liability insurance,
including property damage, and such other insurance as required by Landlord, in
Landlord's sole discretion. Certificates for all insurance carried pursuant to
this section shall be delivered to Landlord before the commencement of
construction of the Improvements. All such policies of nsurance shall name
Landlord and its property manager as an additional insured. (f) Construction
Procedures. The Contractors shall comply with all of Landlord's rules,
regulations and procedures concerning the construction of improvements at the
Project (collectively, the "Construction Procedures"), and if any Contractor
fails to comply with the Construction Procedures after Landlord has provided the
Contractor with written notice of its non-compliance, Landlord shall have the
right o prohibit such Contractor from performing any further work in the
Building, and Landlord shall have no iability to Tenant due to such prohibition.
Landlord's Construction Procedures are available from the Building's property
manager. To the extent not inconsistent with the provisions of this Section 10,
Article 11 of the OriginalLease shall apply to the construction of the
Improvements. If there is a conflict between Article 11 of the Original Lease,
and this Section 10, this Section 10 shall control. Tenant's Contractors shall
not perform any construction work at the Building if such work might disturb
other tenants of the Building, as determined by Landlord in Landlord's sole
discretion, from 8:00 a.m. to 6:00p.m., Monday through Friday. Tenant and the
Contractors shall not have the right, at any time, to disrupt any Building
service (e.g., electrical,plumbing etc.) to the Common Areas or to another
tenant's premises. Tenant and the Contractors shall only store construction
materials inside the Premises or the Expansion Space and the Contractors shall
not dispose of their refuse or construction materials in the Project's or
Developments trash receptacles. Tenant's Contractors shall only use Building
entrances and Building freight elevators designated by Landlord to transport
construction materials to the Expansion Space,and Tenant and Tenant's
Contractors shall take whatever precautions Landlord may reasonably prescribe to
protect the Project and the Development from damages due to such activities.
Tenant shall reimburse Landlord for the cost of repairing any damage to the
Project or Development caused by the construction of the Improvements. Landlord
shall have the right to inspect the Improvements at all times upon reasonable
notice to Tenant, provided however, that Landlord's inspection of the
Improvements shall not constitute Landlord's approval of the Improvements.
Should Landlord reasonably disapprove any portion of the Improvements, Landlord
shall notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects in the Improvements shall be rectified by Tenant at no
expense to Landlord. Landlord shall have the right to receive a fee to reimburse
it for its costs in providing approvals hereunder and in monitoring the
construction of the Improvementsinan amount equal to one and one-half percent
(1.5%) ofthe totalcost of constructing the Improvements (the "Landlord Fee"). In
addition, if Landlord incurs architectural, engineering or other consultants'
fees in evaluating such Improvements (uThird Party Fees"), Tenant shall
reimburse Landlord for these fees in addition to the Landlord Fee. Landlord
shall have the right to deduct the Landlord Fee and the Third Party Fees from
the Improvement Allowance (as defined below). (g) Improvement Allowance.
Landlord hereby grants to Tenant an "Improvement Allowance" of $119,600.00,
which Improvement Allowance shall be used only to reimburse Tenant for the
actual out-of-pocket costs paid by Tenant to independent third parties for the
construction of the Improvements. After the completion of the construction of
the Improvements, Landlord shall make one (1) disbursement of the Improvement
Allowance. Prior to Landlord making the disbursement, Tenant shall deliver to
Landlord: (A) a request for payment, approved by Tenant, in a form which is
reasonably acceptable to Landlord; (B) invoices from all contractors whose work
is being paid with respect to such payment request;

GRAPHIC [g102302kgi004.jpg]

 



nfomation, Landlord shall deliver a check to Tenant in an amount equal to the
lesser of (i) the actual monies aid by Tenant to Tenant's contractors with
respect to such payment request or (ii) the Improvement llowance. (h) Unused
Allowance. If the actual cost of the Improvements does not exceed the mprovement
Allowance, Tenant may use up to $59,800.00 of the unused portion of the
Improvement llowance (the "Maximum Amounf') to reimburse Tenant for the actual
out-of-pocket costs it pays to nrelated third parties in order to (a) move its
existing furniture and equipment into the Expansion Space,(b) urchase new
furniture and equipment for use in the Expansion Space and (c) install telephone
and omputer cabling in the Expansion Space (collectively, "Expenses"). If Tenant
desires to use the unused ort on of the Improvement Allowance (not to exceed the
Maximum Amount) to reimburse itself for Expenses, enant shall provide to
Landlord bills, invoices and other information reasonably acceptable to Landlord
to ocument monies paid by Tenant for Expenses, and Landlord shall reimburse
Tenant within thi rty (30) days fter receiving such information for the lesser
of the Maximum Amount and amount of the unused mprovement Allowance. After the
Improvements are completed, Tenant shall have the right to make one equest for
the reimbursement of Expenses (the "Reimbursement Request") and the
Reimbursement Request shall include all Expenses for which Tenant requests
reimbursement. Landlord shall have no bligation to reimburse Tenant for any
Expense that is not included in the Reimbursement Request. Any ort on of the
Improvement Allowance that has not been expended on or before December 31,2017
on the onstruction of the Improvements or on the reimbursement of Expenses shall
be retained by Landlord, and enant shall have no further right to the use of
such unused portion of the Improvement Allowance for any urpose. (i)
Commencement Date. Tenant shall construct the Improvements after the Landlord
Delivery Date, and Tenant's obligation to pay Base Rent and other charges due
under the Lease is not onditioned on the completion of the Improvements. 11.
Conflict. If there is a conflict between the terms and conditions of this Third
Amendment and he terms and conditions of the Lease, the terms and conditions of
this Third Amendment shall control. Except as modified by this Third Amendment,
the terms and conditions of the Lease shall remain in full force nd effect.
Capitalized terms included in this Third Amendment shall have the same meaning
as capitalized erms in the Lease unless otherwise defined herein. Tenant hereby
acknowledges and agrees that the Lease s in full force and effect, Landlord is
not currently in default under the Lease, and, to the best of Tenant's nowledge,
no event has occurred which, with the giving of notice or the passage of time,
or both, would ripen nto Landlord's default under the Lease. The Lease, as
hereby amended, contains all agreements of the parties with respect to the lease
of the Premises. No prior or contemporaneous agreement or understanding
ert:aining to the Lease, as hereby amended, shall be effective. 12. Brokers.
Tenant and Landlord each represent and warrant to the other that neither has had
any dealings or entered into any agreements with any person, entity, broker or
finder in connection with the negotiation of this Third Amendment except CBRE,
Inc., and no other broker, person, or entity is enti tled to any commission or
finder's fee in connection with the negotiation of this Third Amendment,and
Tenant and Landlord each agree to indemnify, defend and hold the other harmless
from and against any claims, damages, costs, expenses, attorneys' fees or
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings, actions or
agreements of he indemnifying party. 13. Authority. The persons executing this
Third Amendment on behalf of the parties hereto epresent and warrant that they
have the authority to execute this Third Amendment on behalf of said parties and
that said parties have authority to enter into this Third Amendment.

GRAPHIC [g102302kgi005.jpg]

 



elationship with other tenants of the property. Tenant agrees that it and its
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this Third Amendment to any other
person or entity without the prior written consent of Landlord which may be
given or withheld by Landlord,in Landlord's sole discretion. It is understood
and agreed that damages alone would be an inadequate remedy for the breach of
this provision by Tenant, and Landlord shall also have the right to seek
specific performance of this provision and to seek injunctive relief to prevent
its breach or continued breach. 15. Execution.This Third Amendment and any
documents or addenda attached hereto (co!Jectively, the "Documents") may be
executed in two or more counterpart copies, each of which shall be deemed to be
an originaland all of which together shall have the same force and effect as if
the parties had executed a single copy of the Document. Landlord shall have the
right, in Landlord's sole discretion, to insert he name of the person executing
a Document on behalf of Landlord in Landlord's signature block using an
electronic signature (an "Electronic Signature"), and in this event the Document
delivered to Tenant will not nclude an originalink signature and Landlord shall
have no obligation to provide a copy of such Document to Tenant with Landlord's
original ink signature. A Document delivered to Tenant by Landlord with an
Electronic Signature shall be binding on Landlord as if the Document had been
originally executed by Landlord with an nk signature. Without the prior written
consent of Landlord, which may be withheld in Landlord's sole discretion, Tenant
shall not have the right to insert the name of the person executing the Document
on behalf of Tenant using an Electronic Signature and all Documents shall be
originally executed by Tenant using an nk signature. A Document executed by
Landlord or Tenant and delivered to the other party in PDF, facsimile or similar
electronic format (collectively, "Electronic Format") shall be binding on the
party delivering the executed Document with the same force and effect as the
delivery of a printed copy of the Document with an original ink signature. At
any time upon Landlord's written request, Tenant shall provide Landlord with a
printed copy of the Document with an original ink signature. This Section
describes the only ways in which Documents may be executed and delivered by the
parties. An email from Landlord, its agents, brokers, attorneys, employees or
other representatives shall never constitute Landlord's Electronic Signature or
be otherwise binding on Landlord. Subject to the limitations set forth above,
the part.ies agree that a Document executed using an Electronic Signature and/or
delivered in Electronic Format may be introduced into evidence in a proceeding
arising out of or related to the Document as if it was a printed copy of
theDocument executed by the parties with original ink signatures. Landlord shall
have no obligation to retain copies of Documents with original ink signatures,
and Landlord shall have the right, in its sole discretion, to elect to discard
originals and to retain only copies of Documents in Electronic Format. 16.
Delivery of Amendment. Preparation of this Third Amendment by Landlord or
Landlord's agent and submission of same to Tenant shall not be deemed an offer
by Landlord to enter into this Third Amendment. This Third Amendment shall
become binding upon Landlord only when fully executed by all parties. The
delivery of this Third Amendment to Tenant shall not constitute an agreement by
Landlord to negotiate in good faith, and Landlord expressly disclaims any
legalobligation to negotiate in good faith. To Landlord's actual knowledge, as
of the date of this Third Amendment, the Premises has not undergone an
inspection by a certified access specialist. Landlord's actual knowledge shall
mean and be limited to the actual knowledge of the person who is the Building
owner's asset manager (not the Building's property manager) on the date this
Third Amendment is executed by Landlord, without any duty of inquiry or
investigation, and such asset manager shall have no personal liability if such
representation is untrue. 17. Energy Use. Landlord shall have the right to
require Tenant to provide Landlord with copies of bills from electricity,
natural gas or similar energy providers (collectively, "Energy Providers")
Tenant receives from Energy Providers relating to Tenant's energy use at the
Premises ("Energy Bills•) within ten (10) days after Landlord's written request.
In addition, Tenant hereby authorizes Landlord to obtain copies of the Energy
Bills directly from the Energy Provider(s), and Tenant hereby authorizes each
Energy Provider to

GRAPHIC [g102302kgi006.jpg]

 



18. Notices. All notices provided by Tenant to Landlord pursuant to the Lease
shall be sent to the ollowing addresses: The Realty Associates Fund X, L.P. c/o
TA Realty 1301 Dove Street, Suite 860 Newport Beach, California 92660 Attention:
Asset Manager/Freeway Corporate Park and The Realty Associates Fund X, L.P. c/o
TA Realty 28 State Street, Tenth Floor Boston, Massachusetts 02109 Attention:
Asset Manager/Freeway Corporate Park With a copy to: Davis Partners LLC 1420
Bristol Street North, Suite 100 Newport Beach, CA 92660 Attention: Property
Manager/Freeway Corporate Park. (Remainder of page lett intentionally blank.]

GRAPHIC [g102302kgi007.jpg]

 



LANDLORD: The Realty Associates Fund X, L.P., a Delaware limited partnership
Realty Associates Fund X LLC, its general partner By: By: TA Realty, LLC, its
manager ..._J K endrick Lcckband, Vice Presiden t
!Ju.c.J(_C>{ecJ:..baAJ..J2020174, 19 PM By: ---------GJSll!/1 Officer By: Realty
Associates Fund X REIT GP, LLC, its general partner Realty Associates Fund X
REIT, LLC, its manager By: By: Realty Associates Fund X UTP, L.P. its manager
By: Realty Associates Fund X, LLC its general partner By: TA Realty, LLC, its
manager ....) Kendrick Leek band. Vice President
!Ju.c.J(_C>{ecJ:..haAJ..Jon2ozoi7419PM • By: GJS en Officer

GRAPHIC [g102302kgi008.jpg]

 



u Delawar7 oration St_e-R = By Joe Berqera (print name) ts: CEO ==-e :-<Pi,_;
_,.,-.t.l _--By: 7 Dan Gilliam (print name) ts: Assistant Secretary (print
title)

GRAPHIC [g102302kgi009.jpg]

 



1../F '<EW ;(o;P. - E•l >lh t: 4'1l n:r. rR[l('l KEYPLAN lHE:·' . .T · •·.·· ·EC
E 11 '.' - E . 1,,2, ... a D ·I T ll ' ......,.d

GRAPHIC [g102302kgi010.jpg]

 



The Realty Associates Fund X, L.P., a Delaware limited partnership ("Landlord"},
and lteris, Inc., a Delaware corporation ("Tenant"}, have entered into an Office
Lease, as previously amended (the "Lease"), or certain space in the building
located at 1700 East Carnegie,Santa Ana, California. Landlord and Tenant have
entered into a Third Amendment to Lease (the "Third Amendment'') amending the
Lease, and pursuant o the Third Amendment Tenant hereby acknowledges and agrees
as follows: 1. The Landlord Delivery Date (as defined in the Third Amendment) is
_, 2017. 2. The Rent Commencement Date (as defined in the Third Amendment) is
-----• 2017. teris, Inc., a Delaware corporation By: (print name) ts: (print
title) By: (print name) Its: (print title)

GRAPHIC [g102302kgi011.jpg]

 
